 



Exhibit 10.54
INDEPENDENT CONTRACTOR SERVICES AGREEMENT
This Agreement is made as of July 28, 2006, (“Effective Date”) by and between
Solexa, Inc. and its successors or assignees (“Company”) and the undersigned
Joseph E. Whitters (“Contractor”).
1.1. Engagement of Services. Company may from time to time submit a Statement of
Work (“SOW”) to Contractor substantially in the form of Exhibit A to this
Agreement. Subject to the terms of this Agreement, Contractor will provide the
services set forth in each SOW accepted by Contractor (the “Project(s)”) by the
completion dates set forth therein. The manner and means that Contractor chooses
to complete the Projects are in Contractor’s sole discretion and control.
Contractor shall perform the services necessary to complete the Projects in a
timely and professional manner consistent with industry standards and at a
location, place and time that Contractor deems appropriate. In completing the
Projects, Contractor agrees to provide its own equipment, tools, and other
materials at its own expense; however, Company will make its facilities and
equipment available to Contractor when necessary.
2. Compensation.
     2.1 Fees. Company will pay Contractor the fee specified in each SOW as
Contractor’s sole compensation for the Project, provided such Project meets the
terms of the SOW and this Agreement and is of a quality consistent with industry
standards. Contractor shall be responsible for all expenses incurred in
performing services under this Agreement, except as set forth in the SOW. Upon
termination of this Agreement for any reason prior to completion of an SOW,
Company will pay Contractor fees and expenses on the basis stated in the SOW for
work which is then in progress, within thirty (30) days of the later of
Contractor’s invoice and the effective date of such termination.
     2.2 Invoicing. Unless otherwise provided in the applicable SOW, (a) payment
to Contractor of undisputed fees will be due thirty (30) days following
Company’s receipt of an invoice which contains accurate records of the work
performed sufficient to document the invoiced fees; and (b) Contractor will
submit invoices to Company upon completion of the milestones specified in the
applicable SOW or, if no such milestones are specified, on a monthly basis for
services performed in the previous month.
3. Independent Contractor Relationship. Contractor’s relationship with Company
will be that of an independent contractor, and nothing in this Agreement should
be construed to create a partnership, joint venture, or employer-employee
relationship. Contractor (a) is not the agent of Company; (b) is not authorized
to make any representation, contract, or commitment on behalf of Company;
(c) will not be entitled to any of the benefits that Company makes available to
its employees, such as group insurance, profit-sharing or retirement benefits
(and waives the right to receive any such benefits); and (d) will be solely
responsible for all tax returns and payments required to be filed with or made
to any federal, state, or local tax authority with respect to Contractor’s
performance of services and receipt of fees under this Agreement. If applicable,
Company will report amounts paid to Contractor by filing Form 1099-MISC with the
Internal Revenue Service, as required by law. Contractor agrees to accept
exclusive liability for complying with all applicable state and federal laws,
including laws governing self-employed individuals, if applicable, such as laws
related to payment of taxes, social security, disability, and other
contributions based on fees paid to Contractor under this Agreement. Company
will not withhold or make payments for social security, unemployment insurance
or disability insurance contributions, or obtain workers’ compensation insurance
on Contractor’s behalf. Contractor hereby agrees to indemnify and defend Company
against any and all such taxes or contributions, including penalties and
interest. Contractor agrees to provide proof of payment of appropriate taxes on
any fees paid to Contractor under this Agreement upon reasonable request of
Company.
4. Intellectual Property Rights.
     4.1 Confidential Information. Contractor agrees that during the term of
this Agreement and thereafter, except as expressly authorized in writing by the
Chief Executive Officer (the “CEO”) of Company, it (a) will not use or permit
the use of Confidential Information (defined below) in any manner or for any
purpose not expressly set forth in this Agreement; (b) will not disclose,
lecture upon, publish, or permit others to disclose, lecture upon, or publish
any such Confidential Information to any third party without first obtaining the
CEO’s express written consent on a case-by-case basis; (c) will limit access to
Confidential Information to Contractor personnel who need to know such
information in connection with their work for Company; and (d) will not remove
any tangible embodiment of any Confidential Information from Company’s premises
without Company’s prior written consent. “Confidential Information” includes,
but is not limited to, all information related to Company’s business and its
actual or anticipated research and development, including without limitation
(i) trade secrets, inventions, ideas, processes, computer source and object
code, formulae, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs, and techniques;
(ii) information regarding products or plans for research and development,
marketing and business plans, budgets, financial statements, contracts, prices,
suppliers, and customers; (iii) information regarding the skills and
compensation of Company’s employees, contractors, and any other service
providers of Company; (iv) the existence of any business discussions,
negotiations, or agreements between Company and any third party; and (v) all
such information related to any third party that is disclosed to Company or to
Contractor during the course of Company’s business (“Third

1



--------------------------------------------------------------------------------



 



Party Information”). Notwithstanding the foregoing, it is understood that
Contractor is free to use information which is generally known in the trade or
industry, information which is not gained as a result of a breach of this
Agreement, and Contractor’s own skill, knowledge, know-how, and experience.
     4.2 Competitive or Conflicting Engagements. Contractor agrees, during the
term of this Agreement, not to enter into a contract or accept an obligation
that is inconsistent or incompatible with Contractor’s obligations under this
Agreement. Contractor warrants that there is no such contract or obligation in
effect as of the Effective Date. Contractor further agrees not to disclose to
Company, bring onto Company’s premises, or induce Company to use any
confidential information that belongs to anyone other than Company or
Contractor. In addition, Contractor agrees that, during the term of this
Agreement, it will not perform, or agree to perform, any services for any third
party that engages, or plans to engage, in any business or activity competitive
with that of Company.
     4.3 Inventions and Intellectual Property Rights. As used in this Agreement,
the term “Invention” means any ideas, concepts, information, materials,
processes, data, programs, know-how, improvements, discoveries, developments,
designs, artwork, formulae, other copyrightable works, and techniques and all
Intellectual Property Rights therein. The term “Intellectual Property Rights”
means all trade secrets, copyrights, trademarks, mask work rights, patents and
other intellectual property rights recognized by the laws of any country.
     4.4 Background Technology. As used in this Agreement, the term “Background
Technology” means all Inventions developed by Contractor other than in the
course of providing services to Company hereunder and all Inventions acquired or
licensed by Contractor that Contractor uses in performing services under this
Agreement or incorporates into Work Product (defined below). Contractor will
disclose any Background Technology in the SOW in which Contractor proposes to
use or incorporate such Background Technology. If no Background Technology is
disclosed in an SOW, Contractor warrants that it will not use Background
Technology or incorporate it into Work Product provided pursuant thereto.
Notwithstanding the foregoing, Contractor agrees that it will not incorporate
into Work Product or otherwise deliver to Company any software code licensed
under the GNU GPL or LGPL or any other license that by its terms requires, or
conditions the use or distribution of such code on, the disclosure, licensing,
or distribution of the Work Product or any source code owned or licensed by the
Company.
     4.5 License to Background Technology. Contractor hereby grants to Company a
non-exclusive, perpetual, fully-paid and royalty-free, irrevocable and
world-wide right, with rights to sublicense through multiple levels of
sublicensees, to reproduce, make derivative works of, distribute, publicly
perform, and publicly display in any form or medium, whether now known or later
developed, make, have made, use, sell, import, offer for sale, and exercise any
and all present or future rights in the Background Technology incorporated or
used in Work Product for the purpose of developing and marketing Company
products.
     4.6 Disclosure of Work Product. As used in this Agreement, the term “Work
Product” means any Invention that is solely or jointly conceived, made, reduced
to practice, or learned by Contractor in the course of any services performed
for Company or with the use of materials of Company during the term of this
Agreement. Contractor agrees to disclose promptly in writing to Company, or any
person designated by Company, all Work Product.
     4.7 Ownership of Work Product. Contractor agrees that any and all Work
Product shall be the sole and exclusive property of Company.
     4.8 Assignment of Work Product. If Contractor has any rights to the Work
Product that are not owned by Company upon creation or embodiment, Contractor
irrevocably assigns to Company all right, title and interest worldwide in and to
such Work Product. Except as set forth below, Contractor retains no rights to
use the Work Product and agrees not to challenge the validity of Company’s
ownership in the Work Product.
     4.9 Waiver or Assignment of Other Rights. If Contractor has any rights to
the Work Product that cannot be assigned to Company, Contractor unconditionally
and irrevocably waives the enforcement of such rights, and all claims and causes
of action of any kind against Company with respect to such rights, and agrees,
at Company’s request and expense, to consent to and join in any action to
enforce such rights. If Contractor has any right to the Work Product that cannot
be assigned to Company or waived by Contractor, Contractor unconditionally and
irrevocably grants to Company during the term of such rights, an exclusive,
irrevocable, perpetual, worldwide, fully paid and royalty-free license, with
rights to sublicense through multiple levels of sublicensees, to reproduce, make
derivative works of, distribute, publicly perform and publicly display in any
form or medium, whether now known or later developed, make, use, sell, import,
offer for sale and exercise any and all such rights.
     4.10 Assistance. Contractor agrees to assist Company in every way, both
during and after the term of this Agreement, to obtain and enforce United States
and foreign Intellectual Property Rights relating to Work Product in all
countries. In the event Company is unable to secure Contractor’s signature on
any document needed in connection with such purposes, Contractor hereby
irrevocably designates and appoints Company and its duly authorized officers and
agents as its agent and attorney in fact, which appointment is coupled with an
interest, to act on its behalf to execute and file any such documents and to do
all other lawfully permitted acts

2



--------------------------------------------------------------------------------



 



to further such purposes with the same legal force and effect as if executed by
Contractor.
5. Contractor Representations and Warranties. Contractor hereby represents and
warrants that (a) the Work Product will be an original work of Contractor and
any third parties will have executed assignment of rights reasonably acceptable
to Company prior to being allowed to participate in the development of the Work
Product; (b) the Work Product will fully conform to the requirements and terms
set forth in the SOW; (c) neither the Work Product nor any element thereof will
infringe or misappropriate the Intellectual Property Rights of any third party;
(d) neither the Work Product nor any element thereof will be subject to any
restrictions or to any mortgages, liens, pledges, security interests, or
encumbrances; (e) Contractor will not grant, directly or indirectly, any rights
or interest whatsoever in the Work Product to third parties; (f) Contractor has
full right and power to enter into and perform this Agreement without the
consent of any third party; (g) Contractor has an unqualified right to grant the
license to all Background Technology as set forth in the section titled “License
to Background Technology” to Company; (h) Contractor will comply with all laws
and regulations applicable to Contractor’s obligations under this Agreement; and
(i) should Company permit Contractor to use any of Company’s equipment, or
facilities during the term of this Agreement, such permission shall be
gratuitous and Contractor shall be responsible for any injury to any person
(including death) or damage to property arising out of use of such equipment or
facilities.
6. Indemnification. Contractor will indemnify and hold harmless Company, its
officers, directors, employees, sublicensees, customers and agents from any and
all claims, losses, liabilities, damages, expenses and costs (including
attorneys’ fees and court costs) which result from a breach or alleged breach of
any representation or warranty of Contractor (a “Claim”) in this Agreement or
any intentional misconduct or negligence by Contractor or any of its
subcontractors, employees, or agents in performing services under this
Agreement. From the date of written notice from Company to Contractor of any
such Claim, Company shall have the right to withhold from any payments due
Contractor under this Agreement the amount of any defense costs, plus additional
reasonable amounts as security for Contractor’s obligations under this section.
7. Termination.
     7.1 Termination without Cause. Company may terminate this Agreement without
cause at its convenience upon fifteen (15) days’ prior written notice to
Contractor. Contractor may terminate this Agreement at any time that there is no
uncompleted SOW in effect upon fifteen (15) days’ prior written notice to
Company. Company will pay Contractor only those fees and expenses related to
services actually performed during such notice period, as specified in the SOW.
     7.2 Termination with Cause. Either party may terminate this Agreement
immediately in the event that the other party has materially breached the
Agreement and fails to cure such breach within fifteen (15) days of receipt of
notice by the non-breaching party, setting forth in reasonable detail the nature
of the breach. Company may also terminate this Agreement immediately in its sole
discretion in the event of Contractor’s material breach of the section titled
“Intellectual Property Rights.” Company will pay Contractor only those fees and
expenses related to services actually performed during such notice period, as
specified in the SOW.
     7.3 Return of Company Property. Upon termination of the Agreement or upon
Company’s request at any other time, Contractor will deliver to Company all of
Company’s property, equipment, and documents, together with all copies thereof,
and any other material containing or disclosing any Work Product, Third Party
Information or Confidential Information of Company and certify to Company in
writing that Contractor has fully complied with this obligation Contractor
further agrees that any property situated on Company’s premises and owned by
Company is subject to inspection by Company personnel at any time with or
without notice.
     7.4 Survival. The following provisions shall survive termination of this
Agreement: Sections titled “Intellectual Property Rights,” “Contractor
Representations and Warranties,” “Indemnification,” “Return of Company
Property,” “Survival,” and “General Provisions.”
8. Multi-Employee Contractor. If Contractor will be hiring employees or agents
to provide services pursuant to this Agreement, Contractor must obtain Company’s
prior written consent to such hiring, and before any Contractor employee or
agent performs services in connection with this Agreement or has access to
Confidential Information, the employee or agent and Contractor must have entered
into a binding written agreement expressly for the benefit of Company that
contains provisions substantially equivalent to the sections of this Agreement
titled “Engagement of Services” and “Intellectual Property Rights.” At Company’s
request, Contractor will provide Company with copies of such agreements. Company
reserves the right to refuse or limit Contractor’s use of any employee or agent
or to require Contractor to remove any employee or agent already engaged in the
performance of the services. Company’s exercise of such right will in no way
limit Contractor’s obligations under this Agreement. Contractor agrees (a) that
its employees and agents shall not be entitled to or eligible for any benefits
that Company may make available to its employees; (b) to limit access to the
Confidential Information to employees or agents of Contractor who have a
reasonable need to have such access in order to perform the services pursuant to
this Agreement; and (c) to be solely responsible for all expenses incurred by
any of its employees or agents in performing the services or otherwise
performing its obligations under this Agreement, except as set forth in the SOW.

3



--------------------------------------------------------------------------------



 



9. General Provisions.
     8.1 Governing Law and Venue. This Agreement and any action related thereto
will be governed, controlled, interpreted, and defined by and under the laws of
the State of California, without giving effect to any conflicts of laws
principles that require the application of the law of a different state.
Contractor hereby expressly consents to the personal jurisdiction and venue in
the state and federal courts for the county in which Company’s principal place
of business is located for any lawsuit filed there against Contractor by Company
arising from or related to this Agreement.
     9.2 Severability. If any provision of this Agreement is, for any reason,
held to be invalid or unenforceable, the other provisions of this Agreement will
be unimpaired and the invalid or unenforceable provision will be deemed modified
so that it is valid and enforceable to the maximum extent permitted by law.
     9.3 No Assignment. This Agreement, and Contractor’s rights and obligations
herein, may not be assigned, subcontracted, delegated, or otherwise transferred
by Contractor without Company’s prior written consent, and any attempted
assignment, subcontract, delegation, or transfer in violation of the foregoing
will be null and void. The terms of this Agreement shall be binding upon
assignees.
     9.4 Notices. Each party must deliver all notices or other communications
required or permitted under this Agreement in writing to the other party at the
address listed on the signature page, by courier, by certified or registered
mail (postage prepaid and return receipt requested), or by a
nationally-recognized express mail service. Notice will be effective upon
receipt or refusal of delivery. If delivered by certified or registered mail,
any such notice will be considered to have been given five (5) business days
after it was mailed, as evidenced by the postmark. If delivered by courier or
express mail service, any such notice shall be considered to have been given on
the delivery date reflected by the courier or express mail service receipt. Each
party may change its address for receipt of notice by giving notice of such
change to the other party.
     9.5 Injunctive Relief. Contractor acknowledges that, because its services
are personal and unique and because Contractor will have access to Confidential
Information of Company, any breach of this Agreement by Contractor would cause
irreparable injury to Company for which monetary damages would not be an
adequate remedy and, therefore, will entitle Company to injunctive relief
(including specific performance). The rights and remedies provided to each party
in this Agreement are cumulative and in addition to any other rights and
remedies available to such party at law or in equity.
     9.6 Waiver. Any waiver or failure to enforce any provision of this
Agreement on one occasion will not be deemed a waiver of any other provision or
of such provision on any other occasion.
     9.7 Export. Contractor agrees not to export, directly or indirectly, any
U.S. technical data acquired from Company or any products utilizing such data,
to countries outside the United States, because such export could be in
violation of the United States export laws or regulations.
     9.8 Entire Agreement. This Agreement, together with the Nondisclosure
Agreement dated as of May 16, 2006, is the final, complete and exclusive
agreement of the parties with respect to the subject matters hereof and
supersedes and merges all prior discussions between the parties with respect to
such subject matters. No modification of or amendment to this Agreement, or any
waiver of any rights under this Agreement, will be effective unless in writing
and signed by Contractor and CEO of the Company. The terms of this Agreement
will govern all SOWs and services undertaken by Contractor for Company. In the
event of any conflict between this Agreement and a SOW, the terms of the SOW
shall govern, but only with respect to the services set forth therein.

4



--------------------------------------------------------------------------------



 



In Witness Whereof, the parties have caused this Independent Contractor Services
Agreement to be executed by their duly authorized representatives.

                  Company:       Contractor:
/s/ John West 
      /s/ Joseph E. Whitters                (Signature)       (Signature)
 
               
By: John West
      By:   /s/ Joseph E. Whitters               
Title: CEO
Address: 25861 Industrial Blvd. / Hayward, CA 94545
      Title:             Address:                      
 
                         
 
                        If Contractor is a natural person, Contractor must
provide the following information for copyright registration purposes only:    
      Date of Birth:    
 
                          Nationality or Domicile:    
 
               

5



--------------------------------------------------------------------------------



 



EXHIBIT A
Statement of Work
This Statement of Work (“SOW”) is incorporated into the Independent Contractor
Services Agreement by and between Company and Contractor. This SOW describes
services and Work Product to be performed and provided by Contractor pursuant to
the Agreement. If any item in this SOW is inconsistent with the Agreement prior
to such incorporation, the terms of this SOW will control, but only with respect
to the services to be performed under this SOW.
1. Scope of Services:
     a. Participating in the activities of and advising Company’s Audit
Committee of the Board of Directors, although not as a member of this committee.
     b. Other financial consulting projects as agreed with Company executive
management.
     This Agreement does not cover matters related to Contractor’s activities as
a member of Company’s Board of Directors of committees of the Board of
Directors, for which Contractor will be compensated as a Company director.
2. Payment of Fees. Fee will be payable in Company common stock; management will
recommend to the Compensation Committee of the Company’s Board of Directors that
Contractor be issued a grant of 7,500 shares of unvested restricted stock to be
vested based on fees earned as described below.
For participation in the activities of and advising Company’s Audit Committee of
the Board of Directors:

  •   Monthly retainer fee of $625.00; plus     •   Per meeting fees of:

  o   $1,000.00 for in-person meetings on the same day as a board meeting     o
  $2,000.00 for other in-person meetings     o   $500.00 for telephonic meetings
on the same day as a board meeting     o   $1,000.00 for other telephonic
meetings

For other financial consulting projects: Time and materials at a rate: $312.50
per hour, up to the greater of time spent on working on Company matters or a
maximum of $2,500.00 per travel day if travel is in excess of eight hours. Fee
invoiced by Contractor at the rates set forth below.
In no event will Company compensate Contractor under this consulting contract in
an amount greater than $60,000.00 (sixty thousand dollars) in any twelve month
period while Consultant is a member of Company’s board of directors.
Compensation refers to the market value of restricted stock on the date of
vesting plus any cash payments.
 
3. Expenses. Company will reimburse Contractor for the following expenses:
traveling to Solexa arranged meetings, phone and other incidental expenses
related to consulting activities
     
 
4. Duration: Cancellable at 30 days notice by either party, or immediately if
Contractor joins the Audit Committee of the Company’s Board of Directors.
          Background Technology Disclosure. None

                             
Signed:
  /s/ John West        /s/ Joseph E. Whitters     
 
 
 
Chief Executive Officer, Solexa, Inc.       Contractor    
 
                   
Dated:
  August 2, 2006        Dated:   8/2/06     
 
 
 
         
 
   